 



Exhibit 10.2
(JP MORGAN) [f31393f3139302.gif]
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
June 18, 2007                    

To:   VeriFone Holdings, Inc.
2099 Gateway Place, Suite 600
San Jose, CA 95110
Attention: Barry Zwarenstein, Executive Vice President and Chief Financial
Officer


Re: Call Option Transaction
Dear Sir or Madam:
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the above-referenced transaction (the “Transaction”) entered
into between JPMorgan Chase Bank, National Association, London Branch (“Party
A”) and VeriFone Holdings, Inc. (“Party B”) on the Trade Date specified below.
This Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.
This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation supplements, forms part of, and is subject to an agreement in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) (the
“Agreement”) as if we had executed an agreement in such form (but without any
Schedule except for the elections set forth herein) on the Trade Date specified
below. In the event of any inconsistency between the provisions of the Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction. For the avoidance of doubt, the Transaction shall be the only
transaction subject to and governed by the Agreement.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and, together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. References herein to
“Transaction” shall be deemed references to (i) “Swap Transaction” for purposes
of the Swap Definitions and (ii) Share Option Transaction for purposes of the
Equity Definitions. In the event of any inconsistency between the Equity
Definitions and the Swap Definitions, the Equity Definitions will govern.
Certain defined terms used herein have the meanings assigned to them in the
Indenture to be dated on or about June 22, 2007 between Party B and U.S. Bank
National Association, as trustee (as may be amended or supplemented from time to
time, but only if such amendment or supplement is consented to by Party A in
writing, the “Indenture”) relating to USD 275 million principal amount of 1.375%
Senior Convertible Notes due 2012 (the “Convertible Notes”) issued by Party B.
In the event of any inconsistency between either set of Definitions and this
Confirmation, or between the Indenture and this Confirmation, this Confirmation
will govern. The parties further acknowledge that references herein to sections
of the Indenture are based on the draft of the
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

1



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]
Indenture most recently reviewed by the parties at the time of this
Confirmation. If any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties. For
the avoidance of doubt, (i) the Indenture may be amended or supplemented without
the consent of Party A and (ii) references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

         
General Terms:
       
 
       
Agent:
  Each party agrees and acknowledges that (i) J.P. Morgan Securities Inc., an
affiliate of Party A (“JPMSI”), has acted solely as agent and not as principal
with respect to this Transaction and (ii) JPMSI has no obligation or liability,
by way of guaranty, endorsement or otherwise, in any manner in respect of this
Transaction (including, if applicable, in respect of the settlement thereof).
Each party agrees it will look solely to the other party (or any guarantor in
respect thereof) for performance of such other party’s obligations under this
Transaction.
 
       
Trade Date:
  June 18, 2007
 
       
Effective Date:
  June 22, 2007
 
       
Option Style:
  Modified American, as described under “Procedures for Exercise” below.
 
       
Option Type:
  Call
 
       
Seller:
  Party A
 
       
Buyer:
  Party B
 
       
Shares:
  The common stock of Party B, par value USD 0.01 per share (Ticker Symbol:
PAY).
 
       
Number of Options:
  The number of Convertible Notes in denominations of USD 1,000 principal amount
issued by Party B on the closing date of initial issuance of the Convertible
Notes multiplied by the Applicable Percentage; provided that the Number of
Options shall be automatically increased as of the date of exercise (the
“Greenshoe Exercise”) by Lehman Brothers Inc. and JPMSI, as the Initial
Purchasers (as defined in the Purchase Agreement), of their option pursuant to
Section 3(a) of the Purchase Agreement dated as of June 18, 2007 between Party
B, Lehman Brothers Inc. and JPMSI, as the Initial Purchasers thereto (the
“Purchase Agreement”) by the number of Convertible Notes in denominations of USD
1,000 principal amount issued pursuant to such exercise (such Convertible Notes,
the “Additional Convertible Notes”) multiplied by the Applicable Percentage (the
“Additional Options”). Such increase in the Number of Options shall be on
substantially identical terms, including pricing, as initially set forth in this
Confirmation.

2



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
Option Entitlement:
  As of any date, a number of Shares per Option equal to the “Conversion Rate”
(as defined in the Indenture), but without regard to any adjustments to the
“Conversion Rate” pursuant to Sections 10.04(b) and 10.05(i) of the Indenture
and assuming that Party B did not make the election set forth in Section 10.12
of the Indenture in respect of a “Public Acquirer Change of Control” thereunder.
 
       
Number of Shares:
  The product of the Number of Options and the Option Entitlement.
 
       
Applicable Percentage:
  50%
 
       
Strike Price:
  As of any date, USD 1,000 divided by the Option Entitlement.
 
       
Premium:
  USD 34,885,000 (Premium Per Option USD 253.71); provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Additional Options and the Premium Per Option shall be paid on the Additional
Premium Payment Date.
 
       
Premium Payment Date:
  The Effective Date.
 
       
Additional Premium Payment Date:
  The closing date for the purchase and sale of Additional Convertible Notes.
 
       
Exchange:
  New York Stock Exchange
 
       
Related Exchange(s):
  All Exchanges
 
       
Procedures for Exercise:
       
 
       
Exercise Date:
  Each Conversion Date.
 
       
Expiration Time:
  The Valuation Time
 
       
Expiration Date:
  The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the Scheduled Trading Day immediately preceding the
Maturity Date (as such term is defined in the Indenture).
 
       
Conversion Date:
  Each “Conversion Date” as defined in the Indenture.
 
       
Required Exercise on Conversion
Dates:
  On each Conversion Date, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 principal amount submitted for
conversion on such Conversion Date in accordance with the terms of the Indenture
shall be exercised by Party B, subject to “Notice of Exercise” below.
 
       
Automatic Exercise:
  Applicable.
 
       
Multiple Exercise:
  Applicable.
 
       
Minimum Number of Options:
  One.
 
       
Maximum Number of Options:
  Number of Options.
 
       
Scheduled Trading Day:
  As defined in the Indenture.
 
       
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Options on any Exercise Date, Party B must notify Party A (in
writing, which can be by e-mail or facsimile)

3



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  before 5:00 PM New York City time at least one Scheduled Trading Day prior to
the first Scheduled Trading Day of the applicable “Conversion Period” (as
defined in the Indenture) for the Convertible Notes being converted on that
Exercise Date (the “Notice Deadline”) of (i) the number of Options being
exercised on that Exercise Date and (ii) the scheduled commencement date of the
Conversion Period and settlement date under the Indenture for the Convertible
Notes converted on the Conversion Date corresponding to such Exercise Date;
provided, however, that with respect to Convertible Notes converted during the
period beginning on, and including, the 25th Scheduled Trading Day prior to the
Maturity Date (as such term is defined in the Indenture) and ending on the
Scheduled Trading Day immediately preceding the Maturity Date (the “Final
Conversion Period”), the Notice Deadline shall be 5:00 PM New York City time on
the Scheduled Trading Day immediately preceding the Maturity Date. For the
avoidance of doubt, if Party B fails to give such notice when due in respect of
any exercise of Options hereunder, Party A’s obligation to make any payment or
delivery in respect of such exercise shall be permanently extinguished, and late
notice shall not cure such failure; provided that, notwithstanding the
foregoing, such notice (and the related automatic exercise of Options) shall be
effective if given after the relevant Notice Deadline but prior to 5:00 PM New
York City time, on the fifth Exchange Business Day of the relevant Conversion
Period, in which event the Calculation Agent shall have the right to adjust the
Delivery Obligation (as defined below) as appropriate to reflect the additional
actual out-of-pocket costs (including, but not limited to, losses actually
incurred as a result of hedging mismatches and actual market losses) and
reasonable out-of-pocket expenses actually incurred by Party A or any of its
affiliates in connection with its hedging activities (including the unwinding of
any hedge position) as a result of its not having received such notice prior to
the applicable Notice Deadline; provided further that the adjusted Delivery
Obligation described in the preceding proviso can never be less than zero and
can never require any payment by Party B.
 
       
 
  For the purposes of this Confirmation, (1) Party B has authorized U.S Bank
National Association or any successor trustee appointed under the Indenture (as
notified in writing by Party B to Party A) (an “Authorized Person”) to deliver
any Notice of Exercise hereunder on its behalf, and such Notice of Exercise will
be valid as if delivered by Party B and (2) for the avoidance of doubt, Party B
(or an Authorized Person on its behalf) may, by written notice given in the
manner required for a Notice of Exercise, modify or revoke any Notice of
Exercise previously delivered hereunder at any time prior to the Notice Deadline
applicable to such Notice of Exercise.
 
       
Party A’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purposes of Notice:
  JPMorgan Chase Bank, National Association
277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Eric Stefanik
Title: Operations Analyst
EDG Corporate Marketing

4



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  Telephone No: (212) 622-5814
Facsimile No: (212) 622-8534
E-mail: To be provided by Party A
Settlement Terms:
       
 
       
Delivery Obligation:
  In respect of an Exercise Date occurring on a Conversion Date, Party A will
deliver to Party B on the related Settlement Date a number of Shares equal to
the product of the Applicable Percentage and the aggregate number of Shares, if
any (and cash in lieu of fractional Shares, if any) that Party B is obligated to
deliver to the holder(s) of the Convertible Notes converted on such Conversion
Date pursuant to Section 10.11 of the Indenture; provided that such obligation
shall be determined excluding any Shares (and cash in lieu of fractional Shares,
if any) that Party B is obligated to deliver to holder(s) of the Convertible
Notes as a result of any adjustments to the “Conversion Rate” pursuant to
Sections 10.04(b) or 10.05(i) of the Indenture and assuming that Party B did not
make the election set forth in Section 10.12 of the Indenture in respect of a
“Public Acquirer Change of Control” thereunder; provided further that if the
Volume Weighted Average Price (as defined in the Indenture) is not available on
the Bloomberg page, the Calculation Agent shall determine Volume Weighted
Average Price for purposes of calculating the Delivery Obligation in a
commercially reasonable manner based on a volume weighted average price
methodology.
 
       
 
  To the extent Party A is required to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Option means that Party A is obligated to
deliver Shares hereunder.
 
       
 
  Section 9.11 of the Equity Definitions shall be amended by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that Party
B is the issuer of the Shares.
 
       
Notice of Delivery Obligation:
  No later than 5:00 PM New York City time on the Scheduled Trading Day
immediately following the last day of the relevant Conversion Period), Party B
shall give Party A notice of the final number of Shares (and cash in lieu of
fractional Shares, if any) comprising the relevant Delivery Obligation; provided
that, with respect to any Exercise Date occurring during the Final Conversion
Period, Party B may provide Party A with a single notice of the aggregate number
of Shares (and cash in lieu of fractional Shares, if any) comprising the
Delivery Obligations for all Exercise Dates occurring during such period no
later than 5:00 PM New York City time on the Scheduled Trading Day immediately
preceding the Maturity Date.

5



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the related Convertible Notes under
the terms of the Indenture; provided that the Settlement Date will not be prior
to the Scheduled Trading Day immediately following the date on which Party B
gives notice to Party A of such Settlement Date.
 
       
Share Adjustments:
       
 
       
Method of Adjustment:
  Convertible Adjustment
 
       
Convertible Adjustment:
  The Calculation Agent will adjust the Strike Price, the Number of Options, the
Option Entitlement, the Delivery Obligation, the nature of the Shares and/or any
other variable relevant to the exercise, valuation or settlement of the
Transaction, as appropriate, to reflect any Conversion Change to the extent an
analogous adjustment is made under the Indenture; provided that the Calculation
Agent shall not be required to make such adjustment until Party A has received
from Party B a notice of such Conversion Change; provided further that the
Calculation Agent, shall, promptly after receiving such notice, notify Party A
and Party B of such adjustments.
 
       
 
  “Conversion Change” means any adjustment by Party B to the “Conversion Price”
(as defined in the Indenture), the “Conversion Rate” and/or the nature of the
Shares under the Convertible Notes pursuant to the terms of the Indenture, other
than an increase in the “Conversion Rate” pursuant to Sections 10.04(b) or
10.05(i) of the Indenture or a change to the Delivery Obligation as the result
of Party B’s election under Section 10.12 of the Indenture in respect of a
“Public Acquirer Change of Control.” Party B agrees that it will notify Party A
prior to the effectiveness of any Conversion Change and, to the extent such
Conversion Change requires an exercise of discretion by Party B under the terms
of the Indenture, it shall consult with the Calculation Agent in order to
achieve a commercially reasonable adjustment, determination or calculation. For
the avoidance of doubt, Party B’s obligation to consult with Party A described
in the preceding sentence shall not be a condition to Party B’s making of any
Conversion Change pursuant to the Indenture.
 
       
Extraordinary Events:
       
 
       
Merger Event:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.06 of the
Indenture.
 
       
Consequences of Merger Events:
  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event, the Calculation Agent shall make a
corresponding adjustment in respect of any adjustment made pursuant to the
Indenture to any one or more of the nature of the Shares, Strike Price, Number
of Options, the Option Entitlement, the Delivery Obligation and any other
variable relevant to the exercise, settlement or payment for the Transaction;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional

6



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  shares as set forth in Sections 10.04(b) or 10.05(i) of the Indenture and
assuming that Party B did not make the election set forth in Section 10.12 of
the Indenture in respect of a “Public Acquirer Change of Control” thereunder;
provided further that if, with respect to a Merger Event, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person not organized under the laws of the United States,
any State thereof or the District of Columbia,” Cancellation and Payment shall
apply.
 
       
Composition of Combined Consideration:
  Not Applicable
 
       
Notice of Merger Consideration and Consequences:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Party B shall reasonably
promptly (but in any event prior to such Merger Date) notify the Calculation
Agent of (i) the weighted average of the types and amounts of consideration
received by the holders of Shares entitled to receive cash, securities or other
property or assets with respect to or in exchange for such Shares in any Merger
Event who affirmatively make such an election and (ii) the adjustment made under
the Indenture in respect of such Merger Event.
 
       
Nationalization, Insolvency or
Delisting:
  Cancellation and Payment (Calculation Agent Determination). For the avoidance
of doubt, the occurrence of any event that is a Merger Event and would also
constitute a Delisting shall have the consequences specified for the relevant
Merger Event.
 
       
Delisting:
  The definition of “Delisting” in Section 12.6(a)(iii) of the Equity
Definitions shall be deleted in its entirety and replaced with the following:
“Delisting” means that the Exchange announces that pursuant to the rules of such
Exchange, the Shares cease (or will, subject to no further conditions, cease) to
be listed, traded or publicly quoted on the Exchange for any reason (other than
a Merger Event) and are not immediately re-listed, re-traded or re-quoted on the
New York Stock Exchange, the American Stock Exchange, the NASDAQ Global Select
Market, the NASDAQ Global Market (or each of their respective successors) or any
other market agreed to in writing by the parties; if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.”
 
       
Additional Termination Event:
  The occurrence of any of (i) a Repayment Event or (ii) an “Event of Default”
with respect to Party B under the terms of the Convertible Notes as set forth in
Section 6.01 of the Indenture, which results in principal and interest related
to the Convertible Notes being declared immediately due and payable pursuant to
the terms of the Indenture shall be an Additional Termination Event with respect
to which (1) the Transaction is the sole Affected Transaction and (2) Party B is
the sole Affected Party; provided that in the case of a Repayment Event the
Transaction shall be subject to termination only in respect

7



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  of the number of Convertible Notes that cease to be outstanding in connection
with or as a result of such Repayment Event.
 
       
 
  For the avoidance of doubt, unless the parties agree otherwise in writing,
each Amendment Event, if any, shall be disregarded for the purposes of
determining the obligations of the parties hereunder, including the obligations
of Party A to deliver Shares.

“Amendment Event” means that Party B amends, modifies, supplements or obtains a
waiver with respect to (i) any term of the Indenture or the Convertible Notes
governing the principal amount, coupon, maturity, repurchase obligation of Party
B or redemption right of Party B, or any term relating to conversion of the
Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or (ii) any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the written consent of Party A.

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Party B or any of its subsidiaries, (B) any Convertible
Notes are delivered to Party B in exchange for delivery of any property or
assets of Party B or any of its subsidiaries (howsoever described), (C) any
principal of any of the Convertible Notes is repaid prior to the final maturity
date of the Convertible Notes (whether following acceleration of the Convertible
Notes or otherwise), or (D) any Convertible Notes are exchanged by or for the
benefit of the holders thereof for any other securities of Party B or any of its
affiliates (or any other property, or any combination thereof) pursuant to any
exchange offer or similar transaction; provided that, in the case of clause
(B) and clause (D), conversions of the Convertible Notes pursuant to the terms
of the Indenture as in effect on the date hereof shall not be Repayment Events.

If, upon the occurrence of a “Public Acquirer Change of Control” under the
Indenture occurs, Party B makes an election provided in Section 10.12 of the
Indenture, an Additional Termination Event shall occur in respect of which
(1) Party B shall be the sole Affected Party and (2) the Transaction shall be
the sole Affected Transaction.
 
       
Additional Disruption Events:
       
 
       
Change in Law:
  Applicable
 
       
Failure to Deliver:
  Not Applicable
 
       
Insolvency Filing:
  Applicable
 
       
Hedging Disruption:
  Applicable
 
       
Increased Cost of Hedging:
  Not Applicable
 
       
Loss of Stock Borrow:
  Not Applicable
 
       
Increased Cost of Stock Borrow:
  Not Applicable

8



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
Hedging Party:
  Party A shall be the Hedging Party for all Additional Disruption Events.
 
       
Determining Party:
  Party A shall be the Determining Party for all Additional Disruption Events.
 
       
Acknowledgments:
       
 
       
Non-Reliance:
  Applicable
 
       
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable; provided, however, that Agreements and Acknowledgements Regarding
Hedging Activities shall be subject to the other respective representations,
warranties and agreements set forth herein.
 
       
Additional Acknowledgments:
  Applicable
 
       
Additional Representations,
Warranties and Agreements:
  In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Party B further represents,
warrants and agrees that:
 
       
 
  (a) (i) It is not entering into the Transaction on behalf of or for the
account of any other person or entity, and will not transfer or assign its
rights or obligations under the Transaction or any portion of such obligations
to any other person or entity except in compliance with applicable laws and the
terms of the Transaction; (ii) it is authorized to enter into the Transaction
and, after due inquiry, such action does not violate any laws of its
jurisdiction of organization or residence or the terms of any agreement to which
it is a party; (iii) it has consulted with its advisors and has reached its own
conclusions about the Transaction, and any legal, regulatory, tax, accounting,
economic or other consequences arising from the Transaction; and (iv) it has
concluded that the Transaction is suitable in light of its own investment
objectives, financial capabilities and expertise.
 
       
 
  (b) Neither Party A nor any of its affiliates is acting as agent (other than
JPMSI as agent for Party A as specified above) or advisor for Party B in
connection with the Transaction.
 
       
 
  (c) As of the Trade Date, all reports and other documents (i) required to be
filed by Party B under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) since November 1, 2006 have been filed and (ii) filed by Party B
with the Securities and Exchange Commission pursuant to the Exchange Act since
November 1, 2006, when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), taken together with the preliminary offering
memorandum and pricing term sheet relating to the Convertible Notes
(collectively, the “Offering Memorandum”), do not contain any untrue statement
of a material fact or any omission of a material fact necessary to make the
statements therein, in the light of the circumstances in which they were made
(including the date on which they were made), not misleading.
 
       
 
  (d) As of the Trade Date, it has not entered into any obligation that would
contractually limit it from effecting settlement under the

9



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  Transaction.
 
       
 
  (e) As of the Trade Date, it is not in possession of any material non-public
information concerning the business or operations of Party B or the Shares.
“Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold Shares.
 
       
 
  (f) The Transaction has been approved by its board of directors.
 
       
 
  (g) It is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to raise, depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares) or otherwise in
violation of the Exchange Act (it being understood that Party B makes no
representation pursuant to this clause with respect to any action or inaction of
Party A, any Initial Purchaser or any of their respective affiliates).
 
       
 
  (h) It is not as of the Trade Date, and, after giving effect to the
transactions contemplated hereby will not be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.
 
       
 
  (i) It is not on the Trade Date engaged in a distribution, as such term is
used in Regulation M under the Securities Exchange Act of 1934, as amended, of
any securities of Party B, other than a distribution meeting the requirements of
the exception set forth in sections 101(b)(10) and 102(b)(7) of Regulation M.
Party B shall not, until the fifth Exchange Business Day immediately following
the Trade Date, engage in any such distribution (it being understood that Party
B makes no representation pursuant to this clause with respect to any action or
inaction of Party A, any Initial Purchaser or any of their respective
affiliates).
 
       
 
  (j) As of the Trade Date, it is an “accredited investor” as defined in
Regulation D as promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).
 
       
 
  (k) On each of the Trade Date and the Premium Payment Date, it is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and it would be able to purchase the Shares hereunder in compliance with the
laws of the jurisdiction of its incorporation.
 
       
 
  Each party agrees with and represents to the other that it is an “eligible
contract participant” as the term is defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended. Each party acknowledges to the other that
the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act by virtue of Section 4(2) thereof.
 
       
 
  Prior to the Effective Date, (x) Party B shall deliver to Party A an executed
U.S. Internal Revenue Service Form W-9 (or successor thereto) (the “Party B Tax
Form”) that eliminates U.S. federal

10



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  backup withholding tax on payments to Party B and (y) Party A shall deliver to
Party B an executed U.S. Internal Revenue Services Form W-8BEN, W-8ECI or W-9
(as appropriate) (or successor thereto) (the “Party A Tax Form”) that eliminates
U.S. federal backup withholding tax on payments to Party A. Party B shall
deliver a new Party B Tax Form to Party A promptly upon learning that any such
form previously provided by Party B to Party A has become obsolete or incorrect.
Party A shall deliver a new Party A Tax Form to Party B promptly upon learning
that any such form previously provided by Party A to Party B has become obsolete
or incorrect.
 
       
Other Provisions:
       
 
       
Calculation Agent:
  Party A; provided that whenever any act or the exercise of any judgment by the
Calculation Agent requires the Calculation Agent to make any calculations, the
Calculation Agent will provide Party B with reasonable detail concerning its
calculations (including any assumptions used in making such calculations).
 
       
Notices:
  (a) Address for notices or communications to Party A:
 
       
 
  JPMorgan Chase Bank, National Association
277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Eric Stefanik
Title: Operations Analyst
EDG Corporate Marketing
Telephone No: (212) 622-5814
Facsimile No: (212) 622-8534
E-mail: To be provided by Party A
 
       
 
  (b) Address for notices or communications to Party B:
 
       
 
  VeriFone Holdings, Inc.
2099 Gateway Place, Suite 600
San Jose, CA 95110
Attention: Barry Zwarenstein, Executive Vice President and Chief
Financial Officer
Telephone: 408-232-7888
Facsimile: 408- 232-7889
Email: Barry_Zwarenstein@VERIFONE.com

11



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
Account Details:
  (a) Account for payments to Party A:
 
       
 
  JPMorgan Chase Bank, National Association, New York ABA: 021 000 021
 
  Favour: JPMorgan Chase Bank, National Association – London A/C: 0010962009
CHASUS33
 
       
 
  Party A account for deliveries of Shares: DTC 060
 
       
 
  (b) Account for payments to Party B:
 
  To be provided by Party B.
 
       
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events:
  If, in respect of the Transaction, an amount is payable by Party A to Party B,
(i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of a Nationalization, Insolvency or a Merger
Event, in each case, in which the consideration to be paid to holders of Shares
consists solely of cash) or (ii) pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Party B is the Defaulting
Party or a Termination Event in which Party B is the Affected Party, in each
case, that resulted from an event or events within Party B’s control) (a
“Payment Obligation”), Party B shall have the right, in its sole discretion, to
require Party A to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to Party
A (confirmed in writing within three Currency Business Days) no later than 5:00
p.m. New York City time on the Merger Date, Announcement Date, Early Termination
Date or date of cancellation or termination for an Additional Disruption Event,
as applicable (“Notice of Share Termination”); provided that if Party B does not
validly request Party A to satisfy its Payment Obligation by the Share
Termination Alternative, Party A shall have the right, in its sole discretion,
to satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Party B’s election to the contrary. Upon Notice of Share
Termination the following provisions shall apply:
 
       
Share Termination Alternative:
  Applicable and means that Party A shall deliver to Party B the Share
Termination Delivery Property on the date when the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) and 6(e) of the Agreement, as applicable, or such later date as
the Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), to properly effect such settlement in satisfaction of the Payment
Obligation.
 
       
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to

12



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  calculate the Share Termination Unit Price.
 
       
Share Termination Unit Price:
  The value to Party A of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by Party A in its good faith
discretion by commercially reasonable means.
 
       
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of Nationalization, Insolvency or
Merger Event, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent in its good faith discretion by commercially reasonable means.
If a Share Termination Delivery Unit consists of property other than cash or New
Shares and if Party B provides irrevocable written notice to the Calculation
Agent on or prior to the Merger Date that it elects to have Party A deliver
cash, New Shares or a combination thereof (in such proportion as Party B
designates) in lieu of such other property, the Calculation Agent will replace
such property with cash, New Shares or a combination thereof as components of a
Share Termination Delivery Unit in such amounts, as determined by the
Calculation Agent in its good faith discretion by commercially reasonable means,
as shall have a value equal to the value of the property so replaced. If such
Nationalization, Insolvency or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
       
Other Applicable Provisions:
  If the Transaction is to be Share Termination Settled, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 (each as modified above) of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative set forth above
is applicable to the Transaction.
 
       
Party B Payments in Shares:
  If, in respect of the Transaction, an amount is payable by Party B to Party A
as a result of a breach of this Agreement by Party B or pursuant to “Early
Unwind” below (a “Party B Payment Obligation”), Party B shall have the right, in
its sole discretion, to satisfy any such Party B Payment Obligation by delivery
to Party A of a number of Shares (the “Party B Payment Shares”), as calculated
by the Calculation Agent, equal to the Party B Payment Obligation divided by the
Share Delivery Value (as defined below), on the date when the Party B Payment
Obligation would otherwise be due or as soon thereafter as is practicable in the
reasonable determination of Party A, by giving irrevocable telephonic notice to
Party A (confirmed in writing within three Currency Business Days) no later than
4:00 p.m. New York City time on the applicable Early

13



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  Termination Date or Early Unwind Date. If a Nationalization, Insolvency or
Merger Event has intervened, the provisions set forth above with respect to
Share Termination Delivery Units deliverable by Party A shall apply, mutatis
mutandis, to any Party B Payment Shares. The provisions set forth below under
“Registration” shall apply to Party B Payment Shares as if they were Hedge
Shares (as defined below) and without regard to the first sentence thereof or
judgment as to whether the Party B Payment Shares require registration in order
to be sold in the public market.
 
       
Share Delivery Value:
  The value to Party A of one Share on the date the Shares are to be delivered
as Share Termination Delivery Property, as determined by Party A in good faith
by commercially reasonable means.
 
       
Payments on Early Termination:
  Party A and Party B agree that for the Transaction, for the purposes of
Section 6(e) of the Agreement, Loss and the Second Method will apply.
Notwithstanding anything in the Agreement, in the Definitions or herein to the
contrary, Party B shall have no obligation to make any delivery or payment to
Party A (i) pursuant to Sections 12.7 or 12.9 of the Equity Definitions or
(ii) pursuant to Section 6(d)(ii) of the Agreement, except as a result of a
breach by Party B of the Agreement or this Confirmation or pursuant to “Early
Unwind” below.
 
       
Set-Off and Netting:
  Notwithstanding any provision of the Agreement (including without limitation
Section 6(f) thereof) and this Confirmation (including without limitation this
section or any other agreement between the parties to the contrary), (A) Party B
shall not net or set-off its obligations under the Transaction, if any, against
its rights against Party A under any other transaction or instrument and
(B) Party A shall not net or set-off its obligations under the Transaction, if
any, against its rights against Party B under any other transaction or
instrument.
 
       
Bankruptcy Code Acknowledgments:
  The parties agree and acknowledge that (i) this Confirmation is of a type set
forth in Section 561(a)(1)–(5) of the Bankruptcy Code; (ii) Party A is a “master
netting agreement participant,” a “financial institution,” a “financial
participant,” a “forward contract merchant” and a “swap participant” as defined
in the Bankruptcy Code; (iii) the remedies provided herein are the remedies
referred to in Section 561(a), Sections 362(b)(6), (7), (17) and (27), and
Section 362(o) of the Bankruptcy Code; (iv) all transfers of cash, securities or
other property under or in connection with this Confirmation are “transfers”
made “by or to (or for the benefit of)” a “master netting agreement
participant,” a “financial institution,” a “financial participant,” a “forward
contract merchant” or a “swap participant” (each as defined in the Bankruptcy
Code) within the meaning of Sections 546(e), (f), (g) or (j) of the Bankruptcy
Code; and (v) all obligations under or in connection with this Confirmation
represent obligations in respect of “termination values,” “payment amounts” or
“other transfer obligations” within the meaning of Sections 362, 560 and 561 of
the Bankruptcy Code.
 
       
Early Unwind:
  In the event the sale of Convertible Notes (or, in respect of the

14



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  Greenshoe Exercise, the Additional Convertible Notes) is not consummated with
the initial purchasers thereof for any reason by the close of business in New
York on June 22, 2007 (or, in respect of the Greenshoe Exercise, the third
Clearance System Business Day following the date of the Greenshoe Exercise (the
“Additional Closing Date”)) (or such later date as agreed upon by the parties)
(June 22, 2007 or such later date as agreed upon being or, in respect of the
Greenshoe Exercise, the Additional Closing Date, the “Early Unwind Date”), the
Transaction (or, in respect of the Greenshoe Exercise, the Additional Options)
shall automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction (or, in respect of the Greenshoe Exercise, the Additional
Options) and all of the respective rights and obligations of Party A and Party B
under the Transaction (or, in respect of the Greenshoe Exercise, the Additional
Options) shall be cancelled and terminated, (ii) any payments previously made
hereunder shall be returned to the person making such payment, including all
payments of premium (or, in respect of the Greenshoe Exercise, the additional
Premium) and (iii) Party B shall purchase from Party A on the Early Unwind Date
all Shares purchased by Party A or one or more of its affiliates and pay to
Party A, other than in cases involving a breach of the Purchase Agreement by any
of the initial purchasers, an amount in cash equal to the aggregate amount of
reasonable out-of-pocket costs and expenses actually incurred by Party A
relating to the unwinding of Party A’s hedging activities in respect of the
Transaction (or, in respect of the Greenshoe Exercise, the Additional Options)
(including any loss or cost incurred as a result of its terminating,
liquidating, obtaining or reestablishing any hedge or related trading position).
Following such termination, cancellation and payment, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Party A and Party B
represent and acknowledge to the other that upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.
 
       
Right to Extend:
  Party A may extend, for as long as it is reasonably necessary any Settlement
Date or any other date of delivery by Party A, with respect to some or all of
the Options hereunder, if Party A determines, in its reasonable good faith
discretion, that such extension is reasonably necessary or advisable in light of
market or liquidity conditions in the cash market or stock loan market or to
enable Party A to effect purchases of Shares in connection with the related
settlement or delivery hereunder in a manner that would, if Party A were Party B
or an affiliated purchaser of Party B, be in compliance with applicable legal
and regulatory requirements.
 
       
Repurchase Notices:
  Party B shall, on any day on which Party B effects any repurchase of Shares,
promptly give Party A a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Options Equity Percentage
as determined on such day is (i) greater

15



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  than 7.5% and (ii) greater by 0.5% than the Options Equity Percentage included
in the immediately preceding Repurchase Notice (or, in the case of the first
such Repurchase Notice, greater than the Options Equity Percentage as of the
date hereof). The “Options Equity Percentage” as of any day is the fraction
(A) the numerator of which is the Number of Shares and (B) the denominator of
which is the number of Shares outstanding on such day. In the event that Party B
fails to provide Party A with a Repurchase Notice in the manner specified in
this section, then Party B agrees to indemnify and hold harmless Party A, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Party A and each such person being an “Indemnified Party”)
from and against any and all actual losses (including actual losses relating to
Party A’s hedging activities as a consequence of becoming a Section 16 “insider”
under the Exchange Act, including without limitation, any forbearance from
hedging activities or cessation of hedging activities and any actual losses in
connection therewith with respect to the Transaction), claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party is subject to under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person in connection with the matters specified in the preceding
sentence, such Indemnified Person shall promptly notify Party B in writing, and
Party B, upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person (any consent in respect of which shall
not be unreasonably withheld or delayed by the Indemnified Person) to represent
the Indemnified Person and any others Party B may designate in such proceeding
and shall pay the reasonable out-of-pocket fees and expenses of such counsel
related to such proceeding. Party B shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Party B agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Party B shall contribute, to the maximum
extent permitted by law, to the amount paid or payable by the Indemnified Party
as a result of such loss, claim, damage or liability. In addition, Party B will
reimburse any Indemnified Party for all reasonable out-of-pocket expenses
(including reasonable counsel fees and expenses) as they are incurred and paid
(after notice that includes invoices detailing such reasonable out-of-pocket
expenses to Party B) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Party B. The indemnity and

16



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the completion or termination of the
Transaction and any assignment of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Party A that is an affiliate of Party A.
 
       
Transfer and Assignment:
  Neither party may transfer any of its rights or obligations under the
Transaction without the prior written consent of the non-transferring party. If
at any time at which the Equity Percentage exceeds 8.0% (an “Excess Ownership
Position”), if Party A, in its discretion, is unable to effect a transfer or
assignment to a third party within one Trading Day or such other longer time
period reasonably acceptable to Party A in accordance with the requirements set
forth above after using its commercially reasonable efforts on pricing terms
reasonably acceptable to Party A such that an Excess Ownership Position no
longer exists, Party A may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Excess Ownership Position no longer exists. In the
event that Party A so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and “Alternative Calculations and Payment on Early
Termination and on Certain Extraordinary Events” above as if (i) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Terminated Portion of the Transaction, (ii) Party B shall be
the sole Affected Party with respect to such partial termination and (iii) such
portion of the Transaction shall be the only Terminated Transaction. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Party A and any of its
affiliates subject to aggregation with Party A, for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act, beneficially own (within
the meaning of Section 13 of the Exchange Act) on such day and (B) the
denominator of which is the number of Shares outstanding on such day.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Party A to purchase, sell, receive or deliver any shares
or other securities to or from Party B, Party A may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Party A’s obligations in respect of this Transaction
and any such designee may assume such obligations. Party A shall be discharged
of its obligations to Party B to the extent of any such performance.
 
       
Staggered Settlement:
  If the Staggered Settlement Equity Percentage as of any Exchange Business Day
during the relevant Conversion Period is greater than 4.5%, Party A may, by
notice to Party B prior to the related Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:
 
       
 
  (i) in such notice, Party A will specify to Party B the related Staggered
Settlement Dates (which shall be on or prior to such

17



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
 
  Nominal Settlement Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and
 
       
 
  (ii) the aggregate number of Shares that Party A will deliver to Party B
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Party A would otherwise be required to deliver on such
Nominal Settlement Date. The “Staggered Settlement Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (i) the number of Shares “beneficially owned” (within the meaning of
Section 13 of the Exchange Act) on such day by Party A, any of its affiliates
subject to aggregation with Party A for the purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act and all persons who may
form a “group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act)
with Party A with respect to “beneficial ownership” of any Shares, plus (ii) the
Number of Shares and (B) the denominator of which is the number of Shares
outstanding on such day.
 
       
Registration:
  Party A intends to conduct its hedging activities in connection with the
Transaction in a manner that it believes, based on its good faith, reasonable
judgment, will not require Party B to register under the Securities Act or any
state securities laws the public resale of Shares acquired by Party A for the
purpose of hedging its obligations pursuant to the Transaction. Nevertheless,
Party B hereby agrees that if, in the good faith reasonable judgment of Party A
based on advice of counsel, the Shares (“Hedge Shares”) acquired by Party A for
the purpose of hedging its obligations pursuant to the Transaction cannot be
sold in the public market by Party A without registration under the Securities
Act, Party B shall, at its election, either (i) in order to allow Party A to
sell the Hedge Shares in a registered offering, make available to Party A an
effective registration statement under the Securities Act and enter into an
agreement, in form and substance satisfactory to Party A, substantially in the
form of a registration agreement; provided, however, that if Party A, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this section shall apply at the election of Party B, (ii) in
order to allow Party A to sell the Hedge Shares in a private placement, enter
into and comply with a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Party A (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its commercially reasonable judgment, to compensate Party
A for any discount from the closing public market price of the Shares on the
date that the Hedge Shares are sold in the private placement), or (iii) purchase
the Hedge Shares from Party A at the Volume Weighted Average Price

18



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]

         
Tax:
  on such Trading Days, and in the amounts, requested by Party A.

Notwithstanding any other provision in this Confirmation, Party A hereby
confirms that no participant in this transaction shall be limited from
disclosing the U.S. tax treatment or U.S. tax structure of the transaction.
 
       
Collateral:
  None.
 
       
Amendment of 6(d)(ii).
  Section 6(d)(ii) of the Agreement is modified by deleting the words “on the
day” in the second line thereof and substituting therefore “on the day that is
three Local Business Days after the day”.
 
       
Governing Law:
  The laws of the State of New York (without reference to choice of law
doctrine).
 
       
Termination Currency:

Office:
  USD.

For the purposes of the Transaction, Party B is not a Multibranch Party.
 
       


Waiver of Jury Trial:
  The Office of Party A for the Transaction is: London

Each party waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in respect of any suit, action or proceeding
relating to the Transaction. Each party (i) certifies that no representative,
agent or attorney of the other party has represented, expressly or otherwise,
that such other party would not, in the event of such a suit, action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

19



--------------------------------------------------------------------------------



 



(JP MORGAN) [f31393f3139302.gif]
THE SECURITIES REPRESENTED BY THIS CONFIRMATION HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 OR ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH
SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
APPROPRIATE REGISTRATION UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION
EXEMPT FROM OR NOT SUBJECT TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES
LAWS.
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

                  Very truly yours,    
 
                J.P. Morgan Securities Inc., as agent for         JPMorgan Chase
Bank, National Association    
 
           
 
  By:   /s/ Jason M. Wood    
 
                Authorized Signatory         Name: Jason M. Wood    

     Accepted and confirmed as of the Trade Date:
VeriFone Holdings, Inc.

         
By:
  /s/ Barry Zwarenstein
 
    Name: Barry Zwarenstein     Title: Executive Vice President and Chief
Financial Officer    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746. Registered
Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 